Exhibit 10.4


EQUITY TRANSFER AGREEMENT


This Equity Transfer Agreement (the “Agreement”) is made on February 3, 2009 by
and between the following parties:


Transferor:


Beijing PKU Chinafront High Technology Co., Ltd. (“PKU”)
Address:
Room B717,E-Wing Center, No.113 Zhichun Road, Haidian, Beijing, China
Legal Representative:
Shudong Xia



Transferee:


China TransInfo Technology Group Co., Ltd.
Address:
Floor 16, E-Wing Center, No.113 Zhichun Road, Haidian, Beijing, China
Legal Representative:
Shudong Xia

 
The above parties shall be referred to individually as a “party” and
collectively as “both parties.”


WHEREAS, PKU is a company of limited liability incorporated and duly existing
under the law of the People's Republic of China (“PRC”), in which Oriental
Intra-Asia Entertainment (China) Limited (“Oriental”) owns 97% equity interests.
The Technology Development Department of Beijing University owns the remaining
3% equity interests in PKU.


WHEREAS, the Transferee is a newly formed PRC company that is 100% owned by
Shudong Xia, Chairman, CEO and President of China TransInfo Technology Corp., a
Nevada company (“CTFO”) and the beneficial owner of approximately 49% of CTFO’s
outstanding capital stock, Zhiping Zhang, CTFO’s Vice President of Research and
Development, Zhibin Lai, CTFO’s Vice President and Wei Gao, a designee of SAIF
Partners III L.P., the 11% shareholder of CTFO.  CTFO indirectly wholly-owns
Oriental.


WHEREAS, CTFO has determined that it is advisable and in its best interest to
restructure its subsidiaries and enter into a series of commercial agreements
with the Transferee to allow CTFO to operate in these business segments (the
“Restructuring Agreements”).

 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Transferor is the 100% owner of Beijing Zhangcheng Culture and
Media Co., Ltd., a PRC company (“Zhangcheng Culture”).  The Transferor intends
to transfer and the Transferee agrees to acquire the 100% equity interest in
Zhangcheng Culture held by the Transferor (“Equity Transfer”).


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the consummation of the transactions contemplated by the Restructuring
Agreements and the Transferee would not consummate the transactions, but for the
existence of this Agreement.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


1.
On the effectiveness date of this Agreement, the Transferor shall transfer all
the equity interest it owns in Zhangcheng Culture to the Transferee.  Such
equity interest shall be free and clear of all liens, security interest, pledge,
equity and any kind of claims.  Any right and obligation pertaining to such
equity interest shall be transferred to the Transferee as the successor.



2.
The Transferee shall use its best efforts to cooperate fully with the Transferor
and to cause its representatives to cooperate fully with the Transferor to
obtain necessary approvals from and complete necessary registrations with
relevant PRC governmental authorities in connection with the Equity Transfer and
will not take any action which could frustrate or delay such transfer.



3.
Both Parties hereto expressly agree that this Agreement shall be governed by,
interpreted under and construed and enforced in accordance with the laws of PRC.
Both Parties agree any disputes arising out of or relating to this Agreement
shall be submitted to Beijing Arbitration Commission for settlement.



4.
The Agreement shall be made into four copies, each for one party, and the other
two copies shall be kept by PKU for relevant approvals from and registration
with the relevant government authorities.



5.
The Agreement shall come into force from the day when being signed by both
parties.



[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHERE OF,  the parties hereto have executed this Agreement as of the
date first indicated above.


Transferor:
 
Beijing PKU Chinafront High Technology Co., Ltd.
 
 
/s/ Shudong Xia
Name: Shudong Xia
Title: Chief Executive Officer


 
Transferee:


China TransInfo Technology Group Co., Ltd.
 
 
/s/ Shudong Xia
Name: Shudong Xia
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 